 


114 HR 4224 IH: To designate the Federal building and United States courthouse located at 121 Spring Street SE in Gainesville, Georgia, as the “Sidney Olsin Smith, Jr. Federal Building and United States Courthouse”.
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4224 
IN THE HOUSE OF REPRESENTATIVES 
 
December 10, 2015 
Mr. Collins of Georgia introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To designate the Federal building and United States courthouse located at 121 Spring Street SE in Gainesville, Georgia, as the Sidney Olsin Smith, Jr. Federal Building and United States Courthouse. 
 
 
1.Sidney Olsin Smith, Jr. Federal Building and United States Courthouse
(a)DesignationThe Federal building and United States courthouse located at 121 Spring Street SE in Gainesville, Georgia, shall be known and designated as the Sidney Olsin Smith, Jr. Federal Building and United States Courthouse. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Sidney Olsin Smith, Jr. Federal Building and United States Courthouse. 
 
